Tilson, Judge:
This appeal involves the question of whether or not the amount of a so-called British purchase tax should be included as a part of the dutiable values of the merchandise. According to an agreement of counsel, practically the same issues were involved in United States v. Pitcairn, C. A. D. 334, the record in which case has been admitted in evidence in this case.
Upon the facts and the law, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.